Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered. Applicant’s arguments are primarily based upon the amendment to the claims made in Applicant’s amendment filed 10/13/2021.  New grounds of rejection are made.


 Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2014/0291649 A1)(hereinafter “Takahashi”) in view of Cho et al (US 2021/0208719 A1)(hereinafter “Cho ‘719”) and of Kim et al (US 2019/0131367 A1)(hereinafter “Kim”) and of Yeh et al (US 2010/016369 A1)(“Yeh”)
Takahashi discloses 
An OLED display (Abstract) including
An array substrate, as Takahashi discloses pixels in a matrix arrangement (para. 0024) on a substrate which is rectangular (Fig. 1A),  light emitting layer 21 (para. 0025 and Fig. 2) on the substrate 1 (Fig. 2 and para. 0024), the metal film used in the metallization is aluminum (para. 0034), and 
Takahashi is silent with respect to the encapsulation including a first inorganic layer 
A first metal layer 
An organic layer 
A second metal layer covering the organic layer and connected to the first metal layer 
And a second inorganic layer on the second metal layer, the first and the second metal layer are electrically insulated from the light emitting layer.
Cho, in the same field of endeavor of display device (Abstract) which is an OLED display (para. 0003), discloses alternately layered inorganic layers 151 and organic layers  152 (para. 0074 and Fig. 2), in which the interlayers between metallization layers also include inorganic and organic layers alternatingly layered (para. 0055-0056) and Cho also discloses the layers include a first inorganic layer, an organic layer, and a second inorganic layer (para. 0075).
Kim, in the same field of endeavor of OLED displays (Abstract), discloses that in forming passivation from stacking inorganic and organic dielectric layers, metal lines are passivated by forming barrier layer to protect the metal lines from the organic layers (para. 0189), the barrier layer being an inorganic layer, as Kim discloses a barrier may be an oxide of a metal  (para. 0006).
Yeh, in the same field of endeavor of packaging organic light emitting diode (OLED) devices (Abstract), discloses a substrate 200 and an OLED device 202 on the substrate (para. 0047), a first inorganic layer 302 on the OLED,  an organic layer 210 on the inorganic layer a metal layer 212 on the organic layer 210 (para. 0060)  and the substrate a second inorganic layer 304 and an organic layer  216 
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cho with the device disclosed by Takahashi in order to obtain the benefit of protection from moisture and oxygen for the device.
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Takahashi in order to obtain the benefit of protection of the metal lines from moisture which is improved by the barrier layer.
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Yeh in order to obtain the benefit of protection of the device by the stacking of the layers at the periphery which enhances the sealing of the device as disclosed by Yeh (Yeh, para. 0073 and Fig. 3C).
                 Re claim 3: Takahashi disclose aluminum metallization (para. 0034).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over    Takahashi et al (US 2014/0291649 A1)(hereinafter “Takahashi”) in view of Cho et al (US 2021/0208719 A1)(hereinafter “Cho ‘719”) and of Kim et al (US 2019/0131367 A1)(hereinafter “Kim”)  and of Yeh et al (US 2010/016369 A1)(“Yeh”)  as applied to claim 1 above,  further in view of  Cho et al (US 2014/0117330 A1)(“Cho ‘330”) .
Takahashi in view of Cho ‘719 and of Kim and of Yeh discloses the limitations of claim 1 as stated above.  Takahashi in view of Cho ‘719 and of Kim and of Yeh is silent with respect to ALD (atomic layer deposition).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used ALD as disclosed by Cho in the device disclosed by Takahashi in view of Cho ‘719 and of Kim and of Yeh in order to obtain the benefit of low temperature deposition of ALD.


Claim 4   is/are rejected under 35 U.S.C. 103 as being unpatentable over   Takahashi et al (US 2014/0291649 A1)(hereinafter “Takahashi”) in view of Cho et al (US 2021/0208719 A1)(hereinafter “Cho ‘719”) and of Kim et al (US 2019/0131367 A1)(hereinafter “Kim”)   and of Yeh et al (US 2010/016369 A1)(“Yeh”) as applied to claim  1 above, and further in view of Iwase (US 2011/0206900 A1) .
Takahashi in view of Cho ‘719 and of Kim and of Yeh discloses the limitations of claim 1 as stated above.  Takahashi in view of Cho ‘719 and of Kim and of Yeh is silent with respect to the recited thickness range.
Iwase, in the same field of endeavor of protective multilayer films (para. 0004)  for EL display devices (para. 0004),  discloses alternating organic and inorganic films in the protective film, as Iwase discloses inorganic films 16 and organic films 18 alternating (para. 0054 and Fig. 1), the thickness of the inorganic film being 5 nm to 200 nm (para. 0028), the inorganic film being metal (para. 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Iwase concerning the thickness of the metal film with the metal film in the device   disclosed by Takahashi in view of Cho ‘ Kim and of Yeh in order to obtain the benefit of reducing destructive interference, as it is within the ordinary skill in the art 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Takahashi et al (US 2014/0291649 A1)(hereinafter “Takahashi”) in view of Cho et al (US 2021/0208719 A1)(hereinafter “Cho ‘719”) and of Kim et al (US 2019/0131367 A1)(hereinafter “Kim”)  and of Yeh et al (US 2010/016369 A1)(“Yeh”)   as applied to claim 1 above, and further in view of Ramadas et al (US 2011/0132449 A1)(“Ramadas”) and of Ramadas et al (US 2014/0252342 A1)(“Ramadas ‘342”).
Takahashi in view of Cho ‘719 and of Kim and of Yeh discloses the limitations of claim 1 as stated above.  Takahashi in view of Cho ‘719 and of Kim and of Yeh is silent with respect to doped particles and with respect to dessicant particles and a coupling agent.
Ramadas, in the same field of endeavor of protective films for OLED (para. 0003-0004),       discloses UV protective particles in the protective films (para. 0031 and  0113).
Ramadas ‘342, in the same field of endeavor of protective films for OLED  (para. 0047),     discloses  desiccant particles in the protective layers (para. 0037) and a coupling agent coating the particles, such as a silane (para. 0023).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined UV protective particles as disclosed by Ramadas in the device disclosed by Takahashi in view of Cho ‘719 and of Kim and of Yeh  in order to obtain the benefit of preventing damage from UV radiation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the dessicant particles and coupling agent disclosed by Ramadas ‘342 in the device disclosed by Takahashi in view of Cho ‘719 and of Kim and of Yeh in order to prevent damage from moisture and to improved linkage of the particles as disclosed by Ramadas ‘342 (para. 0023).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2014/0291649 A1)(hereinafter “Takahashi”) in view of Cho et al (US 2021/0208719 A1)(hereinafter “Cho ‘719”) and of Kim et al (US 2019/0131367 A1)(hereinafter “Kim”)  and of Yeh et al (US 2010/016369 A1)(“Yeh”)  as applied to claim 1 above, and further in view of  Cho et al (US 2014/0117330 A1)(“Cho 330”) and of  Ramadas et al (US 2011/0132449 A1)(“Ramadas”)..
Takahashi in view of Cho ‘719 and of Kim and of Yeh discloses the limitations of claim 1.  Takahashi in view of Cho ‘719 and of Kim and of Yeh is silent with respect to the recited limitations of the method of claim 6.
              Cho ‘330, in the same field of endeavor of forming an OLED device (Abstract),  discloses a method including
Forming an OLED (para. 0013) including forming a light emitting layer on an array substrate, as Cho discloses a display which includes TFT drive for the OLED (para. 0013)  to form an OLED and forming a light emitting layer on the substrate (para. 0040), the TFT on the substrate are shown in Fig. 3 which shows a portion of the substrate on which the TFT are formed, including a pixel and a pixel defining layer 80 to partition or separate  the pixels (para. 0073-0074), which is a disclosure of more than one OLED on the substrate, with respect to the limitation covering the organic layer and connected to the first metal layer, the first metal layer is considered to be the lower electrode layer 32 (Fig. 3), and the organic layer is considered to be the organic light emitting layer 34 and the second metal layer is considered to be layer 36 (Fig. 3).  The second metal layer is connected to the first metal layer, which satisfies the limitation connected to the first metal layer.
Forming a first inorganic layer by depositing by ALD facing away from the substrate, Cho discloses the inorganic and organic layers may be deposited by ALD (para. 0056 and 0065), and Cho also 
Forming a first metal layer on the first inorganic layer, as Cho discloses alternating organic and inorganic layers in the encapsulation layer (para. 0014), and Cho also discloses that one or more of the encapsulation layers includes a metal layer (para. 0049), and Cho also discloses inorganic insulation layer 55 has a metal layer 71 on the layer (para. 0059 and Fig. 1).
Forming an organic layer on a surface of the first metal layer facing away from the first inorganic layer, as Cho discloses the layer 72 is an organic layer (para. 0064)
Forming a second metal layer by preparing the second metal layer on the organic layer, as Cho discloses the layer 73 on the organic layer 72 is an inorganic layer (para. 0060)
Forming a second inorganic layer by depositing the second inorganic layer on the second metal layer by ALD, as Cho discloses ALD for deposition of the inorganic layers (para. 0090) and the deposition of  the second inorganic layer, as Cho discloses ALD for the inorganic layers (para. 0090) .
Cho is silent with respect to the substrate being an array substrate, although Cho does disclose a plurality of pixels, and Cho is silent with respect to the second organic layer completely covers the second metal layer, although Cho does disclose in Fig. 4 steps S20 and S30 forming thin film covering the OLED on substrate and form anti reflection layer on thin film encapsulating layer, and forming an antireflection layer or forming an interference preventing layer from metal including Al (para. 0015 and 0080) over the encapsulation layer, which is a disclosure of a metal layer on the encapsulating film and covering the encapsulating film.  Cho is also silent with respect to the first and the second metal layer are electrically insulated from the light emitting layer.
Kim, in the same field of endeavor of encapsulating OLED devices with alternating organic and inorganic films (para. 0046-0047 and Fig. 2 and Fig. 3)  discloses a plurality of OLED pixels on a substrate 
Ramadas, in the same field of endeavor of protective films for OLED (para. 0003-0004),  discloses optical films improve the quality of the light emitted by the OLED (para. 0030) and Ramadas also discloses optical film   123 (Fig. 3 and para. 0078).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the OLED in the device disclosed by Cho in an array, because Kim discloses this to be an art recognized  arrangement for arranging pixels in order to display an image (Kim, para. 0021 )(MPEP 2144.07 Art recognized suitability for an intended purpose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ramadas of covering the organic encapsulating film with the optical film in the device and method disclosed by Cho in view of Kim,  in order to obtain the benefit of protecting the organic encapsulating film.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Takahashi et al (US 2014/0291649 A1)(hereinafter “Takahashi”) in view of Cho et al (US 2021/0208719 A1)(hereinafter “Cho ‘719”) and of Kim et al (US 2019/0131367 A1)(hereinafter “Kim” ‘367)  and of Yeh et al (US 2010/016369 A1)(“Yeh”)  and of  Cho et al (US 2014/0117330 A1)(“Cho 330”) and of  Ramadas et al (US 2011/0132449 A1)(“Ramadas ‘449”) as applied to claim 6 above, and further in view of  Ramadas et al (US 2014/0252342 A1)(“Ramadas ‘342”).
Takahashi in view of Cho ‘719  in view of Kim ‘367  and of Yeh and of Cho ‘330 and of  Ramadas ‘449discloses the limitations of claim 6 as stated above.  Cho in view of Kim and of Ramadas ‘449 is silent with respect to plasma treatment of the first inorganic layer after the depositing of the layer on the OLED display.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have carried out a plasma treatment as disclosed by Ramadas ‘342 in the method disclosed by Takahashi in view of Cho ‘719 in view of Kim ‘376 and of Ramadas ‘449 in order to obtain the benefit of removing contaminants as disclosed by Ramadas ‘342.
Re claim 9:  The combination of Cho and Kim and Ramadas and Ramadas ‘342 disclose the plasma treatment of the second metal layer facing away from the organic layer, as Ramadas ‘342 discloses plasma treating the inorganic layer, as stated above, and the combination of Cho ‘719 and Kim ‘367 and Ramadas ‘449 discloses the inorganic layer may be a metal layer, as Cho discloses the inorganic layer may be a metal layer, as stated above in the rejection of claim 6, and therefore claim 9 is rejected for the same reasons as stated above for the rejection of claim 7.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2014/0291649 A1)(hereinafter “Takahashi”) in view of Cho et al (US 2021/0208719 A1)(hereinafter “Cho ‘719”) and of Kim et al (US 2019/0131367 A1)(hereinafter “Kim” ‘367)  and of Yeh et al (US 2010/016369 A1)(“Yeh”)  and of  Cho et al (US 2014/0117330 A1)(“Cho 330”) and of  Ramadas et al (US 2011/0132449 A1)(“Ramadas ‘449”) as applied to claim 6 above, and further in view of  Ramadas et al (US 2014/0252342 A1)(“Ramadas ‘342”).
Takahashi in view of Cho ‘719  in view of Kim ‘367  and of Yeh and of Cho ‘330 and of  Ramadas ‘449 discloses the limitations of claim 6 as stated above.  Cho in view of Kim and of Ramadas discloses 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined UV protective particles as disclosed by Ramadas in the device disclosed by   Takahashi in view of Cho ‘719  in view of Kim ‘367  and of Yeh and of Cho ‘330 and of  Ramadas ‘449  in order to obtain the benefit of preventing damage from UV radiation.
Takahashi in view of Cho ‘719  in view of Kim ‘367  and of Yeh and of Cho ‘330 and of  Ramadas ‘449      is silent with respect to doped particles and with respect to desiccant particles and a coupling agent.
Ramadas ‘342, in the same field of endeavor of protective films for OLED  (para. 0047),     discloses  desiccant particles in the protective layers (para. 0037) and a coupling agent coating the particles, such as a silane (para. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the dessicant particles and coupling agent disclosed by Ramadas ‘342 in the device disclosed by  Takahashi in view of Cho ‘719  in view of Kim ‘367  and of Yeh and of Cho ‘330 and of  Ramadas ‘449   in order to prevent damage from moisture and to improved linkage of the particles as disclosed by Ramadas ‘342 (para. 0023).


Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable  over Takahashi et al (US 2014/0291649 A1)(hereinafter “Takahashi”) in view of Cho et al (US 2021/0208719 A1)(hereinafter “Cho ‘719”) and of Kim et al (US 2019/0131367 A1)(hereinafter “Kim ‘367”)  and of Yeh et al (US 2010/016369 A1)(“Yeh”)  and of  Cho et al (US 2014/0117330 A1)(“Cho 330”) and of  Ramadas et al (US 2011/0132449 A1)(“Ramadas ‘449”)  as applied to claim 6 above, and further in view of Iwase (US 2011/0206900 A1) 

Takahashi in view of  Cho ‘719 and of Yeh and of Cho ‘330  in view of Kim ‘367 and Ramadas ‘449 discloses the limitations of claim 6 as stated above.  Cho discloses a thickness range of 100 nm to 10 microns for the Al layer in the encapsulation layer (para. 0013), and Cho ‘719 also discloses the metal layers reduce destructive interference from reflectance (para. 0009 and 0062 ). Takahashi in view of  Cho ‘719 in view of Kim ‘367 and Ramadas ‘449 is silent with respect to the recited thickness range of the second metal layer, although the range disclosed by Cho overlaps the recited range.
Iwase, in the same field of endeavor of protective multilayer films (para. 0004)  for EL display devices (para. 0004),  discloses alternating organic and inorganic films in the protective film, as Iwase discloses inorganic films 16 and organic films 18 alternating (para. 0054 and Fig. 1), the thickness of the inorganic film being 5 nm to 200 nm (para. 0028), the inorganic film being metal (para. 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Iwase concerning the thickness of the metal film with the metal film in the device and device in the method  disclosed by Takahashi in view of Cho ‘719 and of Yeh and of Cho ‘330 and of Kim ‘367 and of Ramadas ‘449 Cho in view of Kim and Ramadas in order to obtain the benefit of reducing destructive interference, as it is within the ordinary skill in the art to optimize the thickness of the metal layer, as the thickness of the metal layer is a result-effective parameter (MPEP 2144.05(II)), as is well known to one of ordinary skill in the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895